Asch, J.
(dissenting in part).
Complainant Steven Rothman was robbed at gunpoint on West 41st Street by two men. He ran to the Port Authority Terminal and told Police Officers Timothy Norris and Francis Girino that the two robbers were then running eastward on 41st Street. He gave full and detailed descriptions, saying that the man who held the gun and stood directly in front of him was black, wearing a green Army fatigue jacket and a maroon hooded shirt. He described the man who stood behind him and frisked him as black and wearing a multicolored shirt, dark pants and a dark ski hat.
The officers and complainant ran eastward on 41st Street. Officer Norris, who was ahead of the two others, spotted two men fitting the description given by complainant. After losing sight of them temporarily, he saw them again coming up the Seventh Avenue subway stairs. He detained the two men, one of whom was the defendant, and when complainant arrived on the scene, he exclaimed, "that’s them, that’s them.” Shortly afterwards, at the Port Authority precinct, complainant viewed each of the two men separately in a showup. He once again identified defendant as the robber who had stood directly in front of him but was unable to confirm the identity of the second man.
Defendant’s contention that evidence of this confirmatory showup should have been suppressed is, at first blush, not without some surface persuasion. Thus, the Court of Appeals has recently stated: "Unreliability of the most extreme kind infects showup identifications of arrested persons held at police stations, and the evidence will be inadmissible as a matter of law unless exigency warrants otherwise.” (People v Riley, 70 NY2d 523, 529.)
However, the facts in this case are radically different from *508those in the usual precinct showup addressed by the Riley court. In Riley (supra) the defendant was identified by the complainant after she had seen and identified her stolen property and the gun used in the robbery, which were in the same precinct room as the defendant. Riley and his codefendant Jones (who was also identified by the complainant) were the only nonuniformed persons in the room (People v Riley, supra, at 527). Likewise, in the related case, defendant Rodriguez and another suspect were identified by a complainant as the State Police barracks, handcuffed together, in civilian clothes, accompanied only by uniformed officers (supra, at 528). In both cases, the complainants had not made any on-the-scene identifications prior to the showups held in the station houses. Therefore, as the court held, the showups in the precincts were infected with "[unreliability of the most extreme kind” (supra, at 529).
Here, on the other hand, the showup of defendant and the other suspect was solely confirmatory after a previous identification and precise description by the victim near the scene of the crime. Thus, the danger of suggestiveness in the procedure employed was not present since the identification had already taken place (see, People v Collins, 60 NY2d 214, 218-219 [where witness and defendant knew each other prior to crime]; see also, People v Higgs, 111 AD2d 410, 410-411: "The precinct house viewing of the suspect was not an independent identification procedure, but rather, was a prompt confirmation of the prior spontaneous identification made by complainant to the officer on the street * * * The confirmation procedure was not impermissibly suggestive, as the identification had already occurred"). As the People note, the fact that the complainant retracted his earlier identification of the other suspect additionally points out the lack of suggestiveness in this confirmatory viewing.